United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS 31, 2007
                                               July
                   FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 06-11227
                               Summary Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

TONY WADLEY, also known as La La

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:06-CR-83-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Tony Wadley appeals the 235-month sentence imposed following his
guilty-plea conviction for distribution of cocaine base. Wadley argues that the
district court violated his Sixth Amendment rights by imposing a sentence
based on facts not admitted by him or found by a jury. Because Wadley did not
raise this issue in the district court, review is limited to plain error. See United
States v. Green, 324 F.3d 375, 381 (5th Cir. 2003). Wadley has not shown any



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-11227

error, plain or otherwise, as this court has held that after United States v.
Booker, 543 U.S. 220 (2005), the Sixth Amendment does not prevent a
sentencing   judge from finding all facts relevant to sentencing, including
relevant conduct under U.S.S.G. § 1B1.3. See United States v. Alonzo, 435 F.3d
551, 553 (5th Cir. 2006).
      Wadley argues that the district court erred in finding that he was
responsible for 2.65 grams of cocaine base sold by Kristal Simpson to an
undercover officer as he was merely a passenger in the car when Simpson made
the drug transaction. Wadley has not shown that the district court clearly erred
in finding that he was responsible for the cocaine base. See United States v.
Gonzalez, 445 F.3d 815, 817 (5th Cir. 2006). Further, any error was harmless
as the exclusion of the 2.65 grams of cocaine base would not have changed
Wadley’s base offense level of 38. See U.S.S.G. § 2D1.1.
      Wadley also argues that the district court erred in considering an incident
in which Wadley was present outside of a residence when officers executed a
search warrant for illegal drugs. Wadley has not shown that the district court’s
consideration of this information played a part in the court’s determination of
the appropriate sentence.
      Wadley argues that the sentence is unreasonable because it was based on
his own admissions made in response to assurances from government agents
that “it would be best to tell the truth.” Wadley’s sentence was within the
properly calculated guideline range and, therefore, is presumed reasonable. See
Rita v. United States, ___ S. Ct. ___, 2007 WL 1772146, at *11 (U.S. June 21,
2007)(No. 06-5754); see also Alonzo, 435 F.3d at 554. Wadley has not shown that
the district court miscalculated the applicable guidelines range. Wadley has not
shown that the district court clearly erred in determining that there was no
government inducement for him to make a statement and that the PSR’s drug
quantity calculation was correct because the information provided by Wadley
was corroborated by two confidential informants, Wadley’s coconspirators, and

                                       2
                                  No. 06-11227

an undercover officer’s purchase of cocaine base from Wadley. See Gonzalez,
445 F.3d at 817. The district court adequately considered the factors set forth
in 18 U.S.C. § 3553(a), including the nature and circumstances of the offense and
Wadley’s extensive criminal history. Wadley has not shown that the sentence
imposed by the district court was unreasonable as it was within the applicable
guideline range and was based on the § 3553(a) factors,. See United States v.
Vargas-Garcia, 434 F.3d 345, 348-49 (5th Cir. 2005), cert. denied, 126 S. Ct. 1894
(2006).
      AFFIRMED.




                                        3